DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0206136 A1 West et al. (herein “West”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, West discloses in Figs. 16A and 16B, an optical system comprising: a waveguide (1004); an optical element (1008, 1012) on a surface of the waveguide (1004), the optical element configured to redirect light having a wavelength (para [0010]), the optical element comprising: a plurality of spaced-apart protrusions (1008) disposed on the waveguide, each protrusion comprising: a first vertical layer (1604, protruding vertically) comprising a first material; and a second vertical layer (1608, protruding vertically) comprising a second material different from the first material (para [0304], wherein the different materials include polymers and inorganic material).
Regarding claim 2, West discloses the optical element is a metasurface (paras [0009, 0039-0041, 0178]).
Regarding claim 3, West discloses the first material and the second material have different refractive indices (paras [0098, 0099]).
Regarding claim 4, West discloses in Fig. 16B, the first vertical layer defines a u-shaped cross-sectional profile, wherein the second material fills an interior volume of the u- shape (also shown in Fig. 10; para [0099]).
Regarding claim 7, West discloses the plurality of protrusions comprise at least one of nanobeams and pillars (paras [0009, 0039-0041]).
Regarding claim 8, West discloses protrusions of the plurality of protrusions are separated from each other by a sub-wavelength spacing less than the wavelength of the light (para [0151]).
Regarding claim 9, West discloses the wavelength corresponds to blue light, green light, or red light (paras [0087, 0163]).



Claim(s) 1-3, 7-9, 25-27, and 29-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0231702 A1 Lin et al. (herein “Lin”).
Regarding claim 1, Lin discloses in Fig. 16A, an optical system comprising: a waveguide (1304); an optical element (1608) on a surface of the waveguide (1304), the optical element configured to redirect light having a wavelength (para [0304]), the optical element comprising: a plurality of spaced-apart protrusions (1312, 1604) disposed on the waveguide, each protrusion comprising: a first vertical  layer (1312) comprising a first material; and a second vertical layer (1604) comprising a second material different from the first material (para [0304], wherein the different materials include a photo resist or hard mask layer). Examiner notes that without structural context, the term “vertical” is a matter of perspective. If the device of Lin is rotated (e.g. held sideways), the layers are vertical.
Regarding claim 25, Lin discloses in Fig. 16A, an optical system comprising: a waveguide (1304); an optical element (1608) on a surface of the waveguide (1304), the optical element configured to redirect light having a wavelength (para [0304]), the optical element comprising: a plurality of spaced-apart protrusions (1312, 1604) disposed on the waveguide, each protrusion comprising: a lower horizontal layer(1312) on the waveguide, the lower horizontal layer comprising a first material; and an upper horizontal layer (1604) on the lower horizontal layer, the upper horizontal layer comprising a second material different from the first material (para [0304], wherein the different materials include a photo resist or hard mask layer).
Regarding claims 2 and  26, Lin discloses the optical element is a metasurface (para [0304]).
Regarding claims 3 and 27, Lin discloses the first material and the second material have different refractive indices (para [0304]).
Regarding claims 7 and 29, Lin discloses the plurality of protrusions comprise at least one of nanobeams and pillars (para [0007]).
Regarding claims 8 and 30, Lin discloses protrusions of the plurality of protrusions are separated from each other by a sub-wavelength spacing less than the wavelength of the light (para [0007]).
Regarding claims 9 and 31, Lin discloses the wavelength corresponds to blue light, green light, or red light (para [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0231702 A1 Lin et al. (herein “Lin”) in view of US 6,888,663 B2 Bourdelais et al. (herein “Bourdelais”).
Regarding claims 32 and 33, Lin is silent as to, but Bourdelais discloses at least one of the first material and the second material comprises a sulfur compound, wherein the sulfur compound is molybdenum sulfide (see col. 8, lines 55-60). Bourdelais teaches that using sulfur increases transmission (col. 4, lines 41-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include sulfur so as to improve the transmission.

Allowable Subject Matter
Claims 5, 6, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or fairly suggest, in addition to all of the accompanying features of the claims and any intervening claims, the following:
each protrusion further comprises an intermediate vertical layer disposed between the first vertical layer and the second vertical layer, the intermediate vertical layer comprising a third material different from the first material and the second material.
each protrusion further comprises an intermediate horizontal layer disposed between the upper layer and the lower layer, the intermediate layer comprising a third material different from the first material and the second material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883